DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on July 22, 2022 is acknowledged. Claims 24-26, 28-30, 39-46 and 49-51 are pending wherein claims 44-46, 49 and 50 remain withdrawn. Applicant amended claims 24-26, 28-30, 39-42, 44-46 and 49, and added new claim 51.
Election/Restrictions
Newly submitted claim 51 is directed to an invention that is independent or distinct from the elected invention (device of claims 24-26, 28-30 and 39-43) for the following reason: 
The inventions are considered related devices. However, the elected invention and the device of claim 51 have different designs. Specifically, the elected invention comprises a pressure device, a valve, a processor, and a storage device, which are features absent in the device of claim 51. Conversely, the device of claim 51 comprises a reservoir and an inlet channel in fluid communication with the reservoir, which are features absent in the elected invention. Moreover, because the inventions recite mutually exclusive subject matter, they do not overlap in scope, and there is nothing of record suggesting that the inventions are obvious variants.  
Since Applicant has received an action on the merits for the elected invention, the elected invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 51 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
As for Applicant’s request to rejoin withdrawn claims 44-46, 49 and 50, the request is not persuasive. Despite the amendment to independent claim 44, the basis for the restriction (i.e. the inventions have different designs, see restriction requirement) remains applicable. Absent Applicant persuasively traversing the basis of the restriction set forth in the restriction requirement dated January 24, 2022, the claims will remain restricted under said basis. 

Response to Arguments
	While the amendment necessitated the new grounds of rejection set forth below, the claims remain rejected based on the disclosure of Blackburn. That said, Applicant’s argument regarding the patentability of claim 24 with respect to Blackburn has been fully considered but it is not persuasive. 
	Applicant argues that claim 24, as amended, is patentable over Blackburn because Blackburn does not disclose or suggest the limitation “a plurality of trapping channels and an exit channel…via an intermediate exit channel”. The argument is not persuasive. Blackburn discloses that its device is “configured for handling multiple samples, each of which may contain one or more analytes” (see [0145]). Moreover, “each sample is handled individually…in parallel” (see [0145]). Lastly, “it may be desirable to process different samples separately but detect all of the target analytes on a single detection platform” (see [0145]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to provide Blackburn’s device with a plurality of trapping devices for processing different samples in parallel (see Fig. 7B illustrating parallel trapping devices), wherein each trapping device comprises a plurality of trapping channels for capturing different analytes in each sample (see Fig. 7A illustrating a single trapping device branching into different trapping channels). In addition, it would have been obvious to one of ordinary skill in the art to connect the outlets of the trapping channels of each trapping device to an exit channel that subsequently connects to a common intermediate exit channel that connects all of the trapping devices, wherein the intermediate exit channel leads to a single detection platform such that the detection of all of the analytes (e.g. detection of amplified DNA) can be achieved using a single detector after the analytes are eluted from the trapping channels (see [0339]).     
Claim Objections
Claim 42 is objected to because of the following informalities:  
In claim 42, the limitation “x- and y-steps sizes” should be changed to “x- and y-step sizes”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24-26, 28-30 and 39-43 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 24 is indefinite because of the limitation, “the processor causes the valve to cause the pressure device to apply pressure…”. Given that the claim earlier recites that the processor controls the valve AND the pressure device (i.e. the processor controls them independently), the claim requires more context regarding the relationship between the valve and the pressure device. Specifically, the claim must specify how the valve actuates the pressure device, and how the processor separately controls the pressure device since the valve controls the pressure device.    
Likewise, claim 40 is indefinite. 
Claim 40 is also indefinite because there is no antecedent basis for the limitation “the instructions that cause the processor to cause the valve to cause the pressure device to apply pressure to the fluid in two or more cycles”. While claim 24 recites “wherein the processor causes the valve to cause the pressure device to apply pressure to the fluid in two or more cycles…”, this recitation is not tied to the instructions. As discussed below, the recitation is deemed to be grammatically detached from “wherein the instructions cause the processor to” recited earlier in the claim. Otherwise, the claim would be grammatically incorrect and thus indefinite (“wherein the instructions cause the processor to…wherein the processor causes the valve…”? grammatically, this interpretation of the claim does not make sense). If Applicant intends the recitation to be tied to the instructions, then the recitation should be amended to recite “and cause the valve to cause the pressure device to apply pressure to the fluid in two or more cycles between 0 and 60 psi”.
Claim 42 is indefinite because of the limitation “cause the processor…to adjust…coordinates of x- and y-locations”. It is unclear to what the limitation refers (locations of what?). The limitation is inherently indefinite. 
Claim 43 is indefinite because it contradicts claim 28. The subject matter of claim 28 is reciting “further” components of the claimed invention (see lines 1-2 reciting “further comprising”), and the claim introduces the limitation “a processor of the imaging system” using a nomenclature that is distinct from the processor recited in claim 24. Consequently, claim 28 is being interpreted as reciting two separate processors. That said, it is contradictory to specify that the processor for controlling the valve is the same processor as the processor of the imaging system.   
Claim Rejections - 35 USC § 112
Claims 29, 30 and 41 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 fails to further limit the claimed invention because the subject matter of the claim is evident from claim 28. Specifically, measuring an orientation of an object in three dimensions (subject matter of claim 28) must involve obtaining x, y and z coordinates of multiple points of said object (subject matter of claim 29).  
Similarly, claim 30 fails to further limit the claimed invention. According to claim 24, the pressure device applies hydraulic pressure within the microfluidic device. Consequently, the curvature of the device associated with a given applied pressure (subject matter of claim 28) must correspond to curvature of the device while the device is under hydraulic pressure (subject matter of claim 30).     
Similarly, claim 41 fails to further limit claim 28 because the subject matter of claim 41 is fully encompassed by claim 28. Because the orientation of the device is measured in three dimensions (see claim 28), any corrective movement of the motorized platform to image the contents of the device must be in three dimensions.  
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 24-26, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn (US 2005/0009101 A1).
With respect to claim 24, Blackburn discloses a high-throughput microfluidic system comprising: 
a microfluidic device (see abstract) comprising a plurality of trapping devices (see [0054] and Fig. 7B illustrating parallel channels for binding analytes of interest), each trapping device comprising a trapping channel (see Fig. 7B); 
a pressure device for applying pressure to the microfluidic device (see [0334]); 
a valve 30/32/34 in communication with the pressure device and the microfluidic device (see [0334]); and 
a processor and a storage device comprising computer-readable instructions for controlling the valve and the pressure device to influence the amount of hydraulic pressure to be applied to the microfluidic device to position contents of the microfluidic device (see [0304]-[0305]), wherein the pressure device is configured to apply pressure between 0 and 30 psi (see [0399])*.
*The limitation “wherein the processor causes…” recited at the end of claim 24 is deemed to be grammatically independent of the limitation “wherein the instructions cause the processor to” recited at the end of the previous paragraph. Consequently, prior art need not disclose instructions for applying pressure in cycles between 0 and 30 psi to reject the claim. The limitation “wherein the processor causes…” merely conveys an ability of the claimed pressure device to apply pressure between 0 and 30 psi. Because the pressure device disclosed by Blackburn has the ability to apply pressure between 0 and 30 psi, it is sufficient to anticipate the limitation.   
The system taught by Blackburn differs from the claimed invention in that Blackburn does not explicitly disclose an embodiment comprising a plurality of trapping devices, wherein each trapping device comprises a plurality of trapping channels, the device further comprising exit channels and an intermediate exit channel as recited in claim 24. 
However, as discussed above, Blackburn discloses that its device is “configured for handling multiple samples, each of which may contain one or more analytes” (see [0145]). Moreover, “each sample is handled individually…in parallel” (see [0145]). Lastly, “it may be desirable to process different samples separately but detect all of the target analytes on a single detection platform” (see [0145]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to provide Blackburn’s device with a plurality of trapping devices for processing different samples in parallel (see Fig. 7B illustrating parallel trapping devices), wherein each trapping device comprises a plurality of branching trapping channels for capturing different analytes in each sample (see Fig. 7A illustrating a single trapping device branching into different trapping channels). In addition, it would have been obvious to one of ordinary skill in the art to connect the outlets of the trapping channels of each trapping device to an exit channel that subsequently connects to a common intermediate exit channel that connects all of the trapping devices, wherein the intermediate exit channel leads to a single detection platform such that the detection of all of the analytes (e.g. detection of amplified DNA) can be achieved using a single detector after the analytes are eluted from the trapping channels (see [0339]).     
With respect to claim 25, the system taught by Blackburn further comprises a gasket that is in fluid communication with the microfluidic device (see [0293]), and in turn the pressure device, which pressurizes the microfluidic device (see Fig. 8).  
With respect to claim 26, while Blackburn does not explicitly disclose an embodiment in which each trapping device is in fluid communication with a tubing coupler that is in turn in fluid communication with the pressure device, Blackburn discloses that the pressure device may be coupled to the microfluidic device via a tubing coupled to a fluid port (see [0399]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to attach the pressure device to each trapping channel via a tubing coupled to a fluid port (“chamber”) of each trapping channel (see Fig. 7B). 
With respect to claim 39, the gasket system can define inlet and outlet ports of the microfluidic device (see [0293]), wherein the outlet port functions as a vent for releasing air during application of hydraulic pressure to the microfluidic device (see [0399]).  
With respect to claim 40, the claim is indefinite, as discussed above. Until the claim is amended to obviate the indefiniteness, the claim is being interpreted as reciting an ability of the processor to maintain each pressure cycle for a time period of 0 to 600 seconds, rather than specifying that the processor is programmed to maintain each pressure cycle for a time period of 0 to 600 seconds. In this instance, it is the examiner’s position that the processor of Blackburn’s system has the ability to maintain each pressure cycle for a time period of 0 to 600 seconds.
Allowable Subject Matter
Claims 38 and 42 would be allowable if they are rewritten to overcome the applicable rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Blackburn discloses a high-throughput microfluidic system, as discussed above. 
However, Blackburn does not disclose or suggest a system comprising computer-readable instructions that configure a processor to calculate a curvature of a substrate of a microfluidic device for a given applied pressure, and subsequently move a motorized platform based on the calculated curvature for the purpose of focusing an objective of a camera, as recited in claims 28 and 42.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796